Citation Nr: 1517941	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-16 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for obstructive sleep apnea.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The appellant served in the Georgia Air National Guard from September 1969 to May 2009. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the VBMS file reveals a January 2015 brief.  The documents in Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d). ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) (3). 

Additionally, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor." Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. §12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505. Id.  

The fact that a claimant has established status as a "veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA. Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).

As previously noted, the appellant served in the Georgia Air National Guard.  Although a few period of active duty for training have been verified, it is unclear as whether he had federal military service during such periods.  Moreover, it appears that the RO contacted the Georgia Army National Guard to obtain the appellant's service records, but no attempt was made to secure such records from the Georgia Air National Guard.  Therefore, on remand, the AOJ should attempt to secure the appellant's service personnel records and determine whether he had any federalized service.  

In addition, the Board notes that the appellant was afforded a VA examination in December 2009 in connection with his service connection claim for obstructive sleep apnea.  The examiner diagnosed him with obstructive sleep apnea, but he did not provide an opinion on whether that disorder was related to the appellant's military service.  Therefore, a clarifying medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure the appellant's complete service records from the Georgia Air National Guard.  

The AOJ should also determine the periods that the appellant served on active duty, ACDUTRA, or INACDUTRA from 2000 to 2005 and whether such service was federalized.  (The appellant has asserted that he was diagnosed with sleep apnea in 2004, but had symptoms prior to that time, including in 2000 and 2001. See, e.g. July 2009 VA Form 21-526, December 2009 statement, and May 2013 VA Form 9.)

The AOJ should further determine whether the appellant's periods of active duty for training from May 10, 1994, to June 1, 1994, and from June 4, 1996, to June 17, 1995, were federalized or constitute active service for VA purposes. (A May 2013 lay statement attests to witnessing symptomatology during these time periods).

2.  After completing the foregoing development, the appellant should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  The AOJ should provide the examiner with a list of dates of verified active service for VA purposes, to include any period on which a grant of service connection has already been granted.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and lay statements.

It should be noted that she is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the appellant's obstructive sleep apnea is related to a verified period of active service, to include any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

